Citation Nr: 0103551	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  98-03 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for a 
lumbar spine disability, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased disability rating for 
maxillary sinusitis/rhinitis, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for 
migraine headaches, currently rated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) resulting from service-
connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1966 to 
January 1969, and from June 1971 to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The Board further observes that although the veteran 
requested a personal hearing before the Board in February 
1998, the Board received correspondence from the veteran and 
his representative in July and August 2000 stating that he 
had withdrawn his request for a Board hearing.  Therefore, 
the Board hearing was properly withdrawn upon request of the 
veteran, as provided for under 38 C.F.R. §§ 20.702(e), 
20.704(e) (2000).

As the veteran has applied for TDIU, the Board finds that the 
record also raises the issue of a permanent and total 
disability rating for pension purposes under 38 C.F.R. 
§ 3.342.  This issue is hereby referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is not shown to be 
productive of symptoms consistent with pronounced 
intervertebral disc syndrome, nor is it shown to be 
productive of ankylosis or complete immobility of the lumbar 
spine. 

2.  The veteran's symptoms of chronic maxillary sinusitis are 
productive of chronic and non-incapacitating symptoms of 
nasal obstruction, sinus tenderness and pain, and 
intermittent watery eyes; however, there is no medical 
evidence of three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

3.  The veteran's rhinitis is essentially asymptomatic.

4.  The veteran's service-connected migraine headaches are 
not productive of more than one prostrating attack every two 
months over the past several months.

5.  The veteran's service-connected disabilities are a low 
back disorder, rated 40 percent; maxillary sinusitis and 
rhinitis, rated 10 percent; migraine headaches, rated 10 
percent; a right index finger laceration, rated 10 percent; 
hiatal hernia, rated 10 percent; and bilateral hearing loss, 
rated zero percent; the combined service-connected rating is 
60 percent. 

6.  The veteran has a 11th grade education with a GED diploma 
and 1 year of college, and employment experience as a 
laborer; he was last employed in June 1994.

7.  The veteran is not precluded from substantially gainful 
employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 40 percent for lumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5286, 5289, 
5292, 5293 (2000).
2.  The schedular criteria for a disability rating in excess 
of 10 percent for maxillary sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.96, 4.97, Diagnostic Code 6513 (2000). 

3.  The schedular criteria for a rating in excess of 10 
percent for migraine headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8100 (2000).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.15, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (Act) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating and TDIU 
claims have been properly developed as various VA general 
medical and X-ray examinations were afforded the veteran in 
recent years.  Thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the Act. 

The veteran claims that he has suffered increases in the 
severity of his service-connected disabilities.  After noting 
that the claims file includes the veteran's SMRs, VA 
examination reports, treatment records, and radiology 
reports, private medical records, and the veteran's written 
statements, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claims and that no further action is 
necessary to meet the duty to assist the veteran under 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to a January 1989 RO rating decision, the veteran 
was initially service connected for a lumbar spine disability 
(10 percent rating assigned), maxillary sinusitis/rhinitis 
(noncompensable rating assigned), and headaches 
(noncompensable rating assigned), effective August 1, 1988.  
In accordance with a December 1989 rating decision, the RO 
increased the veteran's rating for his lumbar spine 
disability to 20 percent, effective August 10, 1989.  In a 
January 1996 rating decision, the RO increased the veteran's 
lumbar spine disability to 40 percent, effective August 3, 
1995, increased the veteran's disability rating for headaches 
to 10 percent effective August 3, 1995, and increased the 
veteran's disability rating for maxillary sinusitis/rhinitis 
to 10 percent effective March 21, 1995.  These latter 
disability ratings have remained in effect ever since. 

I.  Lumbar Spine Disability

An October 1997 VA spine examination report notes the 
veteran's complaints of severe and constant pain in the low 
back, especially after physical activity.  The veteran stated 
that he does not work except for odd jobs, such as cutting 
grass, although such work is difficult for him.  The 
veteran's range of motion was as follows: forward flexion to 
20 degrees, at which point pain began; extension to 10 
degrees, at which point pain began; lateral bending to 10 
degrees, at which point pain began; and rotation to 10 
degrees, at which point pain began.  There was no significant 
incoordination with range of motion studies, although there 
was weakened movement and excess fatigability with movement 
of the lumbar spine.  The examiner opined that it would 
become more difficult for the veteran to bend during flare-
ups, thus causing additional functional impairment.  There 
were no postural or fixed deformities, and the musculature of 
the back was normal.  Neurological testing revealed sciatica, 
positive pain with leg raising to 10 degrees, and there was 
tenderness to percussion of the lumbosacral area.  A review 
of the veteran's many radiology reports was recited.  The 
diagnoses included degenerative spondylosis with severe 
spinal canal stenosis; spondylosis L5; and degenerative joint 
disease of the lumbosacral spine.  

An October 1997 VA general medical examination notes that 
although the posture was normal, the veteran walked in a 
manner that protected his back.  The diagnoses included 
degenerative spondylosis with severe spinal canal stenosis 
and degenerative joint disease of the lumbosacral spine.

An October 1997 VA neurological examination notes the 
veteran's complaints of a constant and achy pain in the back 
with radiation down both legs.  The neurological examination 
was described as normal.  

An October 1997 VA radiology report revealed spondylosis of 
L5 and mild degenerative change of the lumbar spine.

A private October 1997 radiology report of the lumbar spine 
revealed mild stenosis of the thecal canal at the L2-3 level, 
and generalized central bulging at the L3-4 and L4-5 levels. 

An April 1999 VA radiology report revealed the following: a 
straightening of the lumbar lordosis, slight retrolisthesis 
of L4 on L5; mild spondylolisthesis of L5 and S1, a widening 
of the spinal canal at L5; bilateral pars defect; disc 
degeneration at L3/4, L4/5, and L5/S1; diffuse disc bulge, 
facet osteoarthritis, and mild central spinal stenosis at 
L3/4; a central protrusion, diffuse disc bulge, impingement 
of the nerve roots, facet osteoarthritis, and minimal spinal 
stenosis at L4/5; and diffuse disc bulging and facet 
osteoarthritis at L5/S1.  

Private treatment records for the period March 1999 to June 
1999 shows that the veteran was seen for pain and limited 
range of motion affecting the low back. 

The Board has also considered veteran's lay statements, in 
which he contends he is entitled to a 60 percent disability 
rating on the basis that his symptoms have worsened 
considerably.

The veteran's lumbar spine disability is currently rated as 
40 percent, which is the maximum evaluation allowed under the 
criteria for rating limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292. 

However, a review of the file reveals that at the time 
veteran was initially service-connected for a lumbar spine 
disability pursuant to the January 1989 rating decision, he 
was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
which provides the guidelines for rating intervertebral disc 
syndrome.  Under this regulation, severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief, 
warrants a 40 percent evaluation.  A 60 percent rating is the 
maximum rating permitted for intervertebral disc syndrome, 
and is warranted when symptoms are pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief. 

After a review of the claims file, the Board finds that the 
evidence of record does not support the veteran's claim for a 
60 percent rating under Diagnostic Code 5293.  While his 
symptoms are sufficient to be evaluated as severe, they have 
not been shown to be so persistent in degree or severity as 
to support a finding that the intervertebral disc syndrome is 
pronounced.  For instance, although there is evidence of 
sciatica and pain on motion and with leg raising, there is no 
medical evidence of muscle spasm or an absent ankle jerk.  
The Board finds that the evidence of record more nearly 
approximates the criteria for severe disability and does not 
support a conclusion that a disability rating in excess of 40 
percent for his lumbar spine disability is warranted. 

In regard to the veteran's flare-ups or exacerbations, the 
Board acknowledges that where functional loss is alleged due 
to pain on motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered in addition to the schedular 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  
Moreover, as the veteran appears to suffer from arthritis of 
the lumbar spine, 38 C.F.R. § 4.59 must also be considered.  
Although there is evidence of painful movement causing 
instances of functional impairment, the 40 percent rating 
takes into account all of the relevant clinical findings that 
have been reported.  A 50 percent rating is warranted for 
unfavorable ankylosis.  38 C.F.R. § 4.71a, Code 5289.  
However, the objective medical evidence simply does not show 
that the veteran's back pain or associated symptoms of 
weakness and fatigability that may arise result in functional 
impairment of the lumbar spine to a degree that is the 
equivalent of ankylosis or complete immobility of the lumbar 
spine.  As service connection is not in effect for a 
vertebral fracture, Code 5285 is not for application.

For the foregoing reasons, the preponderance of the evidence 
is against the veteran's claim of entitlement to a disability 
rating in excess of 40 percent for a lumbar spine disability.

II.  Maxillary Sinusitis/Rhinitis

VA treatment records dated in January and February 1997 show 
the veteran was seen for chronic maxillary sinusitis that was 
symptomatic of sinus pain and tenderness, and headaches.  A 
January 1997 VA radiology report of the paranasal sinuses 
revealed a diagnosis of partial clouding of the frontal and 
maxillary sinuses.  

An October 1997 VA general medical examination revealed 
diffuse tenderness over the veteran's sinuses; the diagnoses 
included chronic sinusitis.

An October 1997 VA upper respiratory system examination 
report includes a review of the veteran's medical records and 
recites the veteran's complaints chronic sinusitis with sinus 
pain, watery eyes, headaches, stuffy nose/difficulty 
breathing, and dyspnea on physical exertion.  Objectively, 
the veteran had to breathe through his mouth due to nasal 
obstruction, and the frontal and maxillary sinuses were 
tender to palpation. The veteran indicated he was not taking 
any medications at the time of the examination.  The October 
1997 X-rays of the sinuses, which revealed bilateral 
maxillary sinusitis, right frontal sinusitis, and mild 
deviation of the nasal septum, were reviewed by the examiner.  
The diagnosis was chronic sinusitis and mild deviation of the 
nasal septum.

The Board has also taken into account the veteran's lay 
statements, in which he claims that his sinusitis has 
increased in severity, justifying a disability rating in 
excess of 10 percent.

The veteran's service-connected maxillary sinusitis is rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6513, which provides 
that a 30 percent disability rating is for application when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 10 percent 
disability rating is for application when there are one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  This regulation further provides in a 
note that an incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician. 

After a review of the relevant medical evidence and the 
applicable laws and regulations, the Board finds that a 
disability rating in excess of 10 percent is not warranted.  
The assignment of a 30 percent rating requires that the 
veteran meet one of two alternative sets of symptoms: three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Although the medical evidence of record shows that 
the veteran underwent prolonged antibiotic treatment for his 
sinusitis in 1995 and the first half of 1996, those records 
do not show that his sinusitis was incapacitating, and there 
is no evidence to show the veteran had antibiotic treatment 
before 1995 or after 1996.  In any case, it appears that his 
more severe symptomatology and the need for antibiotic 
treatment in 1995 and 1996 has not carried over into 
subsequent years, and is not relevant to evaluating the 
extent of his current disability.  Moreover, although more 
recent medical evidence shows that the veteran currently 
suffers from chronic but non-incapacitating sinusitis 
accompanied by sinus pain and tenderness, obstructed nasal 
passages, and headaches (service connection and a 10 percent 
rating are currently in effect for headaches), there is no 
evidence of purulent discharge or crusting.  In addition, 
there is no medical evidence showing the veteran complained 
of, or was treated for, sinusitis or any symptoms thereof 
since October 1997.  Thus, the medical evidence fails to show 
that the veteran suffers from more than six non-
incapacitating episodes per year of sinusitis with the 
necessary symptoms, or three or more incapacitating episodes 
per year of sinusitis requiring prolonged antibiotic 
treatment. 

The Board also finds that the veteran's rhinitis is 
essentially asymptomatic, a compensable disability rating is 
not warranted.

In accordance with the foregoing reasons, the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a disability rating in excess of 10 percent for maxillary 
sinusitis/rhinitis.

III.  Headaches

A December 1996 VA treatment record notes that the veteran 
complained of a migraine headache of 15 days duration, 
accompanied by nausea; the impression was a chronic and acute 
headache, rule out migraine.  A January 1997 VA treatment 
record shows that the veteran was assessed with a migraine 
headache, and in February 1997 he continued to complain of 
headaches.  A February 1997 radiology report of the brain was 
negative.

An October 1997 VA general medical examination report notes 
the veteran's complaints of headaches.  The relevant 
diagnosis was a migraine.  A contemporaneous VA neurological 
examination report recounts the veteran's complaints of 
suffering from headaches for the prior twenty years, which 
have been characterized by a throbbing, sometimes dull, achy 
squeezing pain on his temporal region, at times severe enough 
to cause nausea.  The veteran also related that his headaches 
could last up to three hours, sometimes causing an inability 
to work.  He has tried several different medications without 
significant relief.  The neurologic examination was normal.  
The diagnosis was headaches.

An April 1999 private treatment record notes that the veteran 
complained of a constant headache.

The Board has also considered veteran's lay statements, in 
which he maintains that his migraine headaches have worsened 
and are of such severity that a disability rating in excess 
of 10 percent is warranted.

The veteran's disability is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, which provides the guidelines for 
rating migraine headaches.  Under this regulation, the 
maximum disability rating is 50 percent, which is for 
application when the headaches are manifested by very 
frequent completely prostrating and prolonged attacks of 
headaches productive of severe economic inadaptability.  A 30 
percent disability rating is for application when the 
headaches are accompanied by characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 10 percent disability rating is for 
application when the headaches are accompanied by 
characteristic prostrating attacks averaging once in two 
months over the last several months. 

After review of the evidence of record in conjunction with 
the applicable laws and regulations, the Board finds that a 
disability rating in excess of 10 percent for the veteran's 
migraine headaches is not warranted.  Although the record 
shows that the veteran suffers from chronic migraine 
headaches that sometimes become acute, accompanied by nausea 
and lasting up to three hours causing interference in his 
ability to work, it is not shown that his episodes of acute 
migraines result in prostrating attacks occurring an average 
of once a month over the last several months.  The veteran 
complained of headaches in December 1996, January and 
February 1997, October 1997, and April 1999.  It therefore 
appears that although his headaches may be chronic in nature, 
they do not, on average, become prostrating more than once 
every two months.  Under the circumstances, the Board 
believes the current 10 percent rating for not more than one 
prostrating attack every two months over the past several 
months most accurately reflects the current degree of 
impairment associated with this disability.  Therefore, the 
preponderance of the evidence is against the veteran's claim.

In rendering this decision, the Board finds, as did the RO, 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board has considered the history of the veteran's 
disabilities, the current clinical manifestations, and the 
effect this disability may have on the earning capacity of 
the veteran under 38 C.F.R. §§ 4.1, 4.2, and finds that there 
has been no showing by the veteran that his service-connected 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
increased rating claims, the benefit-of-the-doubt doctrine is 
inapplicable, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service- connected disabilities, and consideration is to be 
given to the veteran's background including his employment 
and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).

The veteran's combined service-connected disability rating is 
60 percent.  The veteran does not satisfy the percentage 
rating standards for individual unemployability benefits, 
although consideration to such benefits on an extraschedular 
basis may be given.  The issue is whether his service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a TDIU rating, the record 
must reflect some factor which takes this case outside the 
norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The medical evidence of record reflects significant non-
service-connected disorders involving the cervical and 
thoracic spine.  Impairment from non-service-connected 
disorders may not be considered in support of the claim for a 
TDIU rating.  38 C.F.R. §§ 4.14, 4.19.

The veteran's education includes one year of college, and he 
has post-service employment experience as a laborer.  He last 
worked in 1994; he asserts that he stopped work due to his 
back condition. 

The medical evidence shows minimal impairment from the 
service-connected right index finger laceration (rated 10 
percent), hiatal hernia (rated 10 percent), and bilateral 
hearing loss (rated zero percent.)  The veteran's rhinitis is 
essentially asymptomatic.  He maintains, in essence, that he 
is unable to work due to his service-connected low back 
disorder (rated 40 percent), sinusitis (rated 10 percent), 
and migraine headaches (rated 10 percent). 

As noted above, the veteran's lumbar spine disability is not 
shown to be productive of symptoms consistent with pronounced 
intervertebral disc syndrome.  While he has significant 
limitation of motion of the lumbar spine, there is no medical 
evidence of ankylosis or complete immobility of the lumbar 
spine.  Moreover, while his symptoms are sufficient to be 
evaluated as severe, they have not been shown to be so 
persistent in degree or severity as to support a finding that 
the intervertebral disc syndrome is pronounced.  For example, 
although there is evidence of sciatica and pain on motion and 
with leg raising, there is no medical evidence of muscle 
spasm or an absent ankle jerk.  The veteran's symptoms of 
chronic maxillary sinusitis are productive of chronic but 
non-incapacitating symptoms of nasal obstruction, sinus 
tenderness and pain, and intermittent watery eyes; there is 
no medical evidence of recurrent incapacitating episodes of 
sinusitis requiring prolonged treatment.  The veteran's 
migraine headaches are not productive of recurrent 
prostrating attacks.

While the veteran's service-connected disabilities may limit 
him from some forms of work, they do not prevent all 
substantially gainful employment for which he is qualified by 
reason of his education and work experience.  The high 
combined 60 percent compensation rating currently assigned 
for his service-connected conditions is recognition that such 
conditions would make it difficult to perform some forms of 
work, yet the evidence fails to show that service-connected 
conditions prevent him from performing the physical and 
mental acts required for employment.  The Board is cognizant 
of the veteran's employment background and does not doubt 
that jobs involving heavy manual labor may well be precluded 
by his neck, mid-back and low back disabilities, but it is 
again pertinent to note that, while the veteran's low back 
disability is service-connected, his disabilities of the 
cervical and thoracic spines are not.  Moreover, he has one 
year of college education and more importantly, there is no 
medical opinion of record that supports the claim that he is 
precluded from all forms of substantially gainful employment 
for which he is qualified due solely to his service-connected 
disabilities.  There are no unusual factors which might make 
his case different from similarly rated veterans.  Van Hoose, 
supra.

In sum, the veteran's service-connected disabilities do not 
prevent gainful employment, and the criteria for a TDIU 
rating are not met.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a TDIU rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for a lumbar spine disability is denied.

Entitlement to a disability rating in excess of 10 percent 
for maxillary sinusitis/rhinitis is denied.

Entitlement to a disability rating in excess of 10 percent 
for migraine headaches is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.


		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

 

